DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed. Barbeau (8600674) discloses building a model based on historical mobility patterns to determine a device location. Li (20140221014) discloses using historical data to determine a frequent mobility pattern from candidate patterns. Shen (20170111760) and Wang (20170132305) both disclose schemes for identifying frequent mobility patterns. Cho (20180197196) discloses analyzing user movement based on signal strength information. Umphreys (20160323393) discloses presence determination based on signal strength information. None of the cited references disclose in response to determining that the new client device's mobility patterns match at least two mobility patterns of the set of most frequent mobility patterns of the model for a threshold dwell time, determining that the new client device is present in the site. 101 rejections have been withdrawn. Examiner agrees with argument that claims are directed to a particular and concrete step in building a model that improves the function of the network device, thereby providing a specific improvement over prior systems. Also upon further consideration it’s not clear that building a model of most frequent mobility patterns of client devices having an associated status is something that can be considered a mental process.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687